                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                                      )
                                                               )
                                     Plaintiff,                )
                                                               )
v.                                                             ) Case No. 21-00196-01-CR-W-BCW
                                                               )
NATHAN MACK,                                                   )
                                                               )
                                     Defendant.                )

                ARRAIGNMENT, TRIAL SETTING AND DISCOVERY ORDER

         Present for an arraignment were Defendant Nathan Mack, counsel for Defendant, Bob

Kuchar, and counsel for the Government, Jess Michaelsen, who all appeared in person. Defendant

Mack was arraigned on August 16, 2021 and entered a plea of not guilty.

                                            I.       TRIAL SETTING

         During the arraignment, the Court set the case for trial on the Joint Criminal Trial Docket

commencing on September 20, 2021 and indicated that a Scheduling Conference would be held

prior to the trial setting. 1

           At the arraignment, defense counsel made an oral motion asking that the case be continued

to the Joint Criminal Jury Trial Docket commencing on December 6, 2021. Defense counsel

indicated that the requested continuance is necessary to allow time to obtain and review the

discovery, and to confer with Defendant. The Government and Defendant had no objection to the

continuance request.

         The Speedy Trial Act of 1974, as amended, mandates the commencement of the trial of a

defendant within seventy days from the defendant’s first appearance before a judicial officer of


1
 The purpose of the Scheduling Conference is to determine if the case will be ready for trial on the initial trial setting,
and if not, to select a realistic trial date. Further continuances of the trial date selected at the Scheduling Conference
will be granted only for exceptional and unexpected circumstances. Accordingly, counsel for the defendant is
expected to have reviewed discovery and conferred with the defendant prior to the Scheduling Conference.


            Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 1 of 8
the court in which the charge is pending. In computing the seventy-day time period, the periods

of delay set forth in 18 U.S.C. § 3161(h) are to be excluded. Any period of delay resulting from a

continuance granted at the request of a defendant is excludable if the Court finds the ends of justice

served by the taking of such action outweigh the best interests of the public and the defendant(s)

in a speedy trial, provided the Court sets forth the reason for such finding. See 18 U.S.C. §

3161(h)(7)(A).

       In light of defense counsel’s need to receive and review discovery and to meet and confer

with Defendant, the Court finds that it would be unreasonable to expect defense counsel to prepare

this case adequately for trial prior to September 20, 2021 and that failure to grant a continuance

would deny defense counsel the reasonable time necessary for effective preparation and, thus,

would deny the defendant the right to effective assistance of counsel. Upon consideration of the

factors set forth in 18 U.S.C. § 3161(h)(7)(B), the Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and the defendant in a speedy trial.

       Based on the foregoing, Defendant’s oral motion for continuance is granted. This case is

removed from the Joint Criminal Jury Trial Docket which commences September 20, 2021. The

case is reset for trial on the Joint Criminal Jury Trial Docket which commences December 6, 2021.

The Court, in ordering this case removed from the September 20, 2021 Joint Criminal Jury Trial

Docket, is not doing so because of congestion of the Court’s calendar, in accordance with 18

U.S.C. § 3161(h)(7)(c). Pursuant to 18 U.S.C. § 3161(h), the time between the date of Defendant’s

arraignment and December 17, 2021 the last day of the December 6, 2021 Joint Criminal Jury

Trial Docket, shall be excluded in computing the time within which this trial must commence.

       A Scheduling Conference is set before US Magistrate Judge W. Brian Gaddy on

Monday, October 25, 2021 at 10:00 a.m. in Courtroom 6D.

                                                  2




         Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 2 of 8
                                             II.      DISCOVERY

           At the arraignment, defense counsel requested all discovery to which defendant may be

entitled pursuant to the Federal Rules of Criminal Procedure, the Federal Rules of Evidence,

applicable case law, and the United States Constitution. The government requested all reciprocal

discovery to which it is entitled pursuant to the Federal Rules of Criminal Procedure, the Federal

Rules of Evidence, applicable case law, and the United States Constitution.

           The parties are expected to comply with the following discovery deadlines contained in

this Order to ensure that counsel are prepared to discuss at the Scheduling Conference the nature

and extent of discovery in the case, whether pretrial dispositive motions will be filed, the prospects

for resolution short of trial as well as any unusual issues that will need to be considered in

connection with the final trial date.

           Therefore, the following discovery deadlines apply unless otherwise ordered by the

Court. 2

A.         DISCOVERY/DISCLOSURES PROVIDED BY THE GOVERNMENT

           1.       DISCOVERY

       Within ten days from the date of arraignment, the government shall disclose or make
available for inspection, copying, or photographing to defense counsel the following
information within the possession, custody, and control of the government or the existence of
which is known or by the exercise of due diligence may become known to the attorney for the
government:
              a.     CONVICTIONS

                          i.       A copy of the prior criminal record of the defendant, if any.

                    b.    STATEMENTS

                          i.       Any written or recorded statement, or copy thereof, made by the
                                   defendant which is within the possession, custody, or control of the

2
 The disclosures required by this Order are subject to the continuing duty to disclose contained in Rule 16(c) of the
Federal Rules of Criminal Procedure.
                                                         3




                Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 3 of 8
                      government, the existence of which is known, or by the exercise of
                      due diligence may become known, to the attorney for the
                      government.

               ii.    The substance of any oral statement made by the defendant whether
                      before or after arrest, to an attorney for the government, a Federal
                      agent, or any other law enforcement officer.

               iii.   The recorded testimony of the defendant before a Grand Jury which
                      relates to the offense charged.

         c.    OTHER DISCOVERY

               i.     Any books, papers, d ocuments, photographs, tangible objects,
                      buildings or places, or copies or portions thereof, which are within
                      the possession, custody, or control of the government and which
                      are material to the preparation of the defendant’s defense or are
                      intended for use by the government as evidence-in-chief at the trial,
                      or were obtained from or belong to the defendant.

               ii.    Any results or reports of physical or mental examinations, and of
                      scientific tests or experiments, or copies thereof, which are within
                      the possession, custody, or control of the government, the existence
                      of which is known, or by the exercise of due diligence may become
                      known, to the attorney for the government, and which are material
                      to the preparation of the defense or are intended for use by the
                      government as evidence-in-chief at the trial.

2.       EVIDENCE ARGUABLY SUBJECT TO SUPPRESSION

         a.    Identify and provide a list of the physical or tangible evidence seized
               pursuant to a state or federal search warrant, consent of the defendant or of
               some other person, or incident to the arrest of the defendant and as to each
               item described and identified provide the following:

               i.     The location from which the evidence was seized;

               ii.    The date and time of the search and seizure;

               iii.   The name and address of the person(s) making the seizure;

               iv.    The name and address of any witness(es) to the seizure; and

               v.     In lieu of items (i) through (iv), the government can provide all
                      reports relating to any search and seizure within its possession,
                      custody, and control, the existence of which is known or by the
                                         4




     Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 4 of 8
                 exercise of due diligence may become known to the attorney for the
                 government.

    b.    Identify and list by date all electronic surveillance including any court
          ordered interceptions of oral or wire communications, consensual
          recordings of telephone conversations, body recorders, wiretaps, pen
          registers or trap and trace devices, video cameras, or bank surveillance
          cameras and provide the following:

          i.     A description of the type of electronic surveillance;

          ii.    The location of the electronic surveillance;

          iii.   The date and time of the surveillance;

          iv.    Copies and transcripts of any recorded conversations;

          v.     All videotapes, including bank surveillance tapes;

          vi.    All logs, notes, reports, or other material relating to the electronic
                 surveillance; and

          vii.   In lieu of items (i) through (vi), the government can provide all
                 reports relating to any electronic surveillance within its possession,
                 custody, and control, the existence of which is known or by the
                 exercise of due diligence may become known to the attorney for the
                 government.

    c.    Disclosure of any identification procedure that has been used either by
          way of lineups or photographic or voice identification and for each
          such procedure provide the following information:

          i.     The name and address of each identification witness;

          ii.    The method of identification;

          iii.   The specific items used in the identification procedure, i.e.,
                 photographs, tape recordings, etc.;

          iv.    The date and location of the identification procedure;

          v.     The results of the identification procedure;

          vi     Notes, memorandum, reports and records regarding the
                 identification procedure; and

                                    5




Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 5 of 8
                      vii.    In lieu of items (i) through (vi), the government can provide all
                              reports relating to any identification procedures within its
                              possession, custody, and control, the existence of which is known or
                              by the exercise of due diligence may become known to the attorney
                              for the government.

              B.     DISCOVERY/DISCLOSURES PROVIDED BY THE DEFENDANT

       1.       DOCUMENTS/REPORTS/TESTS

        Upon compliance with the government’s discovery obligations under sections II.A.1.c.i or
II.A.1.c.ii above, the defendant shall permit the government to inspect, copy, or photograph the
following categories of material:

                a.    Any books, papers, documents, photographs, tangible objects, or copies or
                      portions thereof, which are within the possession, custody, or control of
                      the defendant and which the defendant intends to introduce as evidence-in-
                      chief at the trial.

                b.    Any results or reports of physical or mental examinations, and of scientific
                      tests or experiments made, or copies thereof, within the possession or
                      control of the defendant, which the defendant intends to introduce as
                      evidence-in-chief at the trial or which were prepared by a witness whom
                      the defendant intends to call at the trial when the results or reports relate to
                      that witness’s testimony.

       2.       ALIBI EVIDENCE

                a.    Within thirty days from the date of arraignment, the defendant shall
                      serve upon the government a written notice of the defendant’s intention to
                      offer a defense of alibi. Such notice shall state the specific place or places
                      at which the defendant claims to have been at the time of the alleged offense
                      and the names and addresses of the witnesses upon whom the defendant
                      intends to rely to establish such alibi.

                b.    Within twenty days thereafter, but in no event less than ten days
                      before trial, the government shall serve upon the defendant a written notice
                      stating the names and addresses of the witnesses upon whom the
                      government intends to rely to establish the defendant’s presence at the
                      scene of the alleged offense and any other witnesses to be relied on to
                      rebut testimony of any of the defendant’s alibi witnesses.

                c.    If prior to or during trial, a party learns of an additional witness whose
                      identity, if known, should have been included in the information
                      furnished above, the party shall promptly notify the other party of the
                                                 6




            Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 6 of 8
                           existence and identity of such additional witness.

                      C.          EVIDENCE FAVORABLE TO THE DEFENSE 3

         1.       BRADY EVIDENCE

                  Pursuant to the Due Process Protections Act, the Court confirms the United States’
                  obligation to disclose to the defendant all exculpatory evidence – that is, evidence
                  that favors the defendant or casts doubt on the United States’ case, as required by
                  Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and ORDERS the United
                  States to do so within ten days from the date of arraignment. Failure to disclose
                  exculpatory evidence in a timely manner may result in consequences, including,
                  but not limited to, exclusion of evidence, adverse jury instructions, dismissal of
                  charges, contempt proceedings, disciplinary action, or sanctions by the Court. The
                  government has an ongoing duty to provide Brady material. If additional Brady
                  material is discovered more than ten days after the arraignment, such information
                  should be disclosed promptly, but in any event within ten days of the discovery
                  of the additional Brady material.
         2.       ENTRAPMENT EVIDENCE

                  Within ten days from the date of arraignment, the government is directed to
                  provide discovery, inspection, and copying or photographing of any information
                  suggesting entrapment of the defendant which is within the possession, custody
                  or control of the government or the existence of which is known or by the exercise
                  of due diligence may become known to the government attorney.

                D.       REQUIREMENTS FOR FILING DISCOVERY MOTIONS

       No attorney or defendant who has been authorized by the Court to proceed pro se shall file
a discovery motion without first conferring with opposing counsel, and no motion will be
considered by the Court unless it is accompanied by a certification of such conference and a
statement of the moving party’s good faith efforts to resolve the subject matter of the motion by
agreement with opposing counsel.

                             E.       CERTIFICATION OF COMPLIANCE

       At the Scheduling Conference, counsel for the government and for each defendant should
be prepared to certify on the record that counsel has produced all discovery in accordance with the
deadlines established in this Order. To the extent that any discovery has not been produced in

3
  The parties are to be prepared to disclose to the Court at the scheduling conference the method used to determine
whether any Brady material exists in the government’s investigative file. The government is advised that if any portion
of the government’s investigative file or that of any investigating agency is not made available to the defense for
inspection, the Court will expect that trial counsel for the government or an attorney under trial counsel’s immediate
supervision who is familiar with the Brady doctrine will have reviewed the applicable files for purposes of ascertaining
whether evidence favorable to the defense is contained in the file.
                                                           7




              Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 7 of 8
accordance with this Order, counsel will be expected to outline the nature of that discovery, the
reasons why the discovery was not produced in accordance with this Order, and the date by which
such discovery will be produced.


        IT IS SO ORDERED.

DATE:    August 16, 2021                             /s/ W. Brian Gaddy
                                                    W. BRIAN GADDY
                                                    UNITED STATES MAGISTRATE JUDGE




                                               8




         Case 4:21-cr-00196-BCW Document 16 Filed 08/16/21 Page 8 of 8
